       Case 2:20-cv-00170-WJ-CG Document 89 Filed 03/31/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

GARY MARTIN,

              Plaintiff,
v.                                                              No. CV 20-170 WJ/CG

TAP ROCK RESOURCES, LLC.,

              Defendant.

               ORDER GRANTING UNOPPOSED MOTION TO EXTEND

       THIS MATTER is before the Court on Defendant Tap Rock Resources, LLC’s

Second Unopposed Motion for Extension of Time to Move to Compel Under D.N.M.LR-

CIV. 37.1 (the “Motion”), (Doc. 88), filed March 30, 2021. In the Motion, Defendant

requests an additional thirty days to file a Motion to Compel pursuant to Local Rules

26.6 and 37.1. (Doc. 88 at 1). As grounds for the Motion, Defendant explains “[t]he

parties are continuing to work in good faith to resolve the [] outstanding disputes.” Id. at

3. The Court, having review the Motion and noting it is unopposed, finds the Motion is

well-taken and shall be GRANTED.

       IT IS THEREFORE ORDERED that the deadline for Defendant Taprock

Resources, LLC to file a motion to compel shall be extended to April 29, 2021.

       IT IS SO ORDERED.


                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
